DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment, filed September 10th, 2021 has been entered. Claims 20-30 and 32-38 remain pending in the application. Applicant’s amendments to independent claims 20 and 37-38 have overcome each and every rejection previously set forth in the Final Office Action, mailed June 11th, 2021.  Additionally, Applicant’s amendments to claims 20- 23, 25, and 36 have removed most of the previous claim interpretations under 35 USC § 112(f).  Instances that remain pending in the application for claims 21 and 36 are addressed in the Examiner’s Amendment below.
Response to Arguments
Applicant’s REMARKS on Page 7, filed September 10th, 2021, with respect to the section titled “Claim Interpretation” have been fully considered.  The previous claim interpretations for “mode setter” in claims 20, 21, 23, 25, and 36 have been withdrawn.   The previous claim interpretation for “sitting determiner” in claim 22 has been withdrawn, and remaining instances of “sitting determiner” in claims 21 and 36 are addressed in the Examiner’s Amendment below. 
Applicant’s REMARKS on Pages 7-12, filed September 10th, 2021, with respect to the sections titled “First Obviousness Rejection”, “Second Obviousness Rejection”, “Third Obviousness Rejection”, Fourth Obviousness Rejection”, and “Fifth Obviousness Rejection” have been fully considered and are persuasive.  Due to Applicant’s amendments to independent claims 20 and 37-38, the previous rejections under 35 USC § 103 have been withdrawn for all independent and dependent claims.  The amendments introduce allowable subject matter to these claims, which is explained in detail in the section below.   
Allowable Subject Matter
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview, supplemented by e-mail correspondence, with Patrica Murphy on September 15th, 2021.

The application has been amended as follows.  Only amended claims 21 and 36 have been cited.  Changes are underlined or crossed out, and emphasis is for visual aid: 
Claim 21:
The vehicle control system according to claim 20, wherein the automated driving controller is configured to determine whether an occupant of the vehicle is sitting in the driver seat, and
is configured to cause an information outputter to output a warning when the exchangeable mode is not set and it is determined that an occupant of the vehicle is not sitting in the driver seat.
Claim 36:
The vehicle control system according to claim 20, wherein the automated driving controller is 
wherein the automated driving controller is configured to end the exchangeable mode when it is detected that exchange of an occupant after the exchangeable mode has been set.
 Reasons for Allowance

Claims 20-30 and 32-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Neither Cullinane et al. (US 2017/0043788; hereinafter Cullinane; of record), nor Newman et al. (US 2017/0291602; hereinafter Newman; of record), nor Yoichiro et al. (JP 2015-118438; hereinafter Yoichiro; of record), nor Attard et al. (US 2015/0149023; hereinafter Attard; of record), nor Yoshida et al. (US 2017/0225677; hereinafter Yoshida; of record), nor Ebina et al. (US 2016/0159251; hereinafter Ebina; of record), as applied in the previous rejections of record, discloses or teaches:
 "… 
based on the automated driving being executed in a mode in which an occupant is required to occupy the driver seat and based on predetermined conditions being satisfied, temporarily set the mode of automated driving to an exchangeable mode in which an occupant who sits in a driver seat of the vehicle is able to be exchanged, wherein a predetermined condition of the predetermined conditions is activation of a defined operation associated with performing the exchange during the exchangeable mode, the defined operation is performed by an occupant of the vehicle" as recited in amended claim 20 and as analogously recited in amended claims 37-38 of the application.  
In the closest related prior art combination of Cullinane in view of Newman, only an autonomous mode in which an exchange of a driver could take place is disclosed or taught.  This combination does not disclose or teach conditions being satisfied that are associated with a driver actually being exchanged, where the driver is required to have been initially seated in the driver’s seat, and the mode is temporarily set based on satisfied conditions that pertain to the driver being exchanged.  The additional prior art of Yoichiro, Attard, Yoshida, and Ebina does not cure these deficiencies, and no additional prior art could be found to apply to these limitations.
Claims 21-30 and 32-36 are allowed due to their dependencies on allowable claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.B./Examiner, Art Unit 3663